DETAILED ACTION
This Office Action is in response to the original application filed on 04/05/2019. Claims 1-20 are pending, of which, claims 1, 12, and 18 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 14/981,695 filed 12/28/2015, which has since been issued as U.S. Patent No. 10,296,594.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2019, 07/30/2020, and 02/16/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 04/05/2019 are accepted.

Specification
The specification submitted on 04/05/2019 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,594. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below (Examiner Note: The claims mapped below are demonstrative instances of the double patenting and do not list all instances of double patenting found in the present instant application).
Present Application 16/376,307
Patent 10,296,594
1. A system, comprising:

a processor; and

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified;









determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; and









in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance in time and the second instance in time.
1. A system, comprising:

a processor; and

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that comprises a first mapping data structure that references content stored in a network storage device and comprises a first cache data structure associated with a first portion of the content that has been cached within the stub file in response to receiving a first request for the first portion of the content, and wherein the first cache data structure indicates that the first portion of the content has been read or modified;


determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that comprises a second mapping data structure that references the content and comprises a second cache data structure associated with a second portion of the content that has been cached within the stub file in response to receiving a second request for the second portion of the content, and wherein the second cache data structure that the second portion of the content has been read or modified; and


in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance and second instance in time.


Independent claims 12 and 18 are essentially just a different statutory category of the same claimed invention, and thus are rejected under similar rationale as independent claim 1 above. Claims 2-11, 13-17, and 19-20 are dependent on independent claims 1, 12, and 18, respectively. Therefore, claims 2-11, 13-17, and 19-20 are at least also rejected on the ground of nonstatutory double patenting as applied to independent claims 1, 12, and 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites “determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified; determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; and in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance in time and the second instance in time.”
The limitations of “determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified; determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; and in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance in time and the second instance in time.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determining first snapshot data comprising a first snapshot of a stub file at a first instance in time” in the context of this claim encompasses the user mentally determining a first snapshot data comprising a first snapshot of a stub file at a first instance in time for content stored in a network storage device has been read or modified. Similarly, “determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time” in the context of this claim encompasses the user mentally determining a second snapshot data comprising a second snapshot of a stub file at a first instance in time for content stored in a network storage device has been read or modified. Similarly, “determining that the content has been changed between the first instance in time and the second instance in time” in the context of this claim encompasses the user mentally determining that the content has been changed between versions in response to determining that a first metadata and a second metadata satisfies a defined criterion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified;” and “wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified;”. The limitations “wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified;” and “wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified;” merely elaborate on the abstract idea itself (e.g., determining snapshot data based on metadata associated with the stub file that indicates that a portion of the content stored in a network storage device has been read or modified) and thus do not add any additional limitations. In addition, the claim recites the additional elements relating to a system that includes a processor and a memory that stores executable instructions configured for execution by the processor. The processor and memory that stores executable instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified;” and “wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified;”, as indicated above, merely elaborate on the abstract idea itself (e.g., determining snapshot data based on metadata associated with the stub file that indicates that a portion of the content stored in a network storage device has been read or modified) and thus do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself. Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system that includes one or more processors and storage media with stored program instructions to be executed by the system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.
Claims 12 and 18 recite substantially the same limitations as claim 1, and follows substantially the same analysis. 

With regard to dependent claims 2, 4, and 9, these claims merely elaborate on the abstract idea itself (e.g., the type of metadata of the stub files being used for determining content has or has not been modified) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

With regard to dependent claim 3 recites additional elements that relate to “wherein the determining the first snapshot data is performed in response to receiving a first request for the first portion of the content,” and “wherein the determining the second snapshot data is performed in response to receiving a second request for the second portion of the content” These limitations amount to no more than retrieving and analyzing data. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “mere data gathering”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of “wherein the determining the first snapshot data is performed in response to receiving a first request for the first portion of the content,” and “wherein the determining the second snapshot data is performed in response to receiving a second request for the second portion of the content” amount to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claims is not patent eligible.

With regard to dependent claims 5-8, 10, 13-15, 19, and 20, these claims merely elaborate on the abstract idea itself (e.g., determining content has or has not been modified based on various comparisons of data structures in the metadata of the stub files) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

With regard to dependent claim 11 recites additional elements that relate to “wherein at a third instance in time the stub file is converted to a local file, and wherein the local file comprises the content and is retained within a source cluster device.”, which amounts to no more than retrieving a dataset, manipulating the data, and outputting. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claim 16 recites additional elements that relate to “receiving, by the system, query data indicative of a query for determining a difference in the first snapshot and the second snapshot” amounts to no more than retrieving and analyzing data. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “mere data gathering”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claim 17 recite additional elements that relate to “synchronizing, by the system, the stub file with a replica of the stub file that is retained within a target cluster device” amounts to more than retrieving a dataset, manipulating the data, and outputting based on determining a difference between the first snapshot and the second snapshot. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”) that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (U.S. Pub. No. 2009/0249005, cited in IDS), hereinafter Bender.
 
Regarding independent claim 1, Bender teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (Bender, Fig. 5 and [0061] and [0065]-[0066], discloses a computer system that includes processors and computer readable medium with instructions and other computer readable information stored in main memory and/or secondary memory) comprising:
determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.)
determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.) and
in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance in time and the second instance in time. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, backup-archive client performs a full scan of the client file system and queries server so that it knows what files are currently stored in storage repository so that all files and other information necessary to ensure that the inventory of the server matches the current state of the storage of client system and uses this information to back up new files, back up files whose contents have changed, and expire backup versions on server for files that were deleted from file system. Changes to the content of a file since the last backup can include, for example, changes in file size, data and time of last modification, and file security descriptors.)
 
Regarding claim 10, Bender teaches the system of claim 1, wherein the stub file is stored on a source cluster device and wherein the determining that the content has been changed comprises determining that the content has been changed in response to determining that the stub file is to be synchronized with a replica of the stub file that is stored on a target cluster device. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed.)
 
Regarding claim 11, Bender teaches the system of claim 1, wherein at a third instance in time the stub file is converted to a local file, and wherein the local file comprises the content and is retained within a source cluster device. (Bender, [0039], discloses during a restore or retrieve operation, data is read by the server and sent via the network to the client system. The backup-archive client receives the data, and then writes it back to local attached storage devices. Bender, [0048], discloses if stub-backup module detects for a certain stub file that the corresponding file content, and not the stub, will need to be stored on the server, backup-archive client will be directed to read the content of the file and send it to the backup storage pool. Because the file will thus be opened for reading, HSM client will be triggered to recall the content of the file from the migration storage pool. Once the recall is completed, backup-archive client can proceed with the particular operation. After the operation is performed, the resident file will remain in client file system until the HSM client replaces it with a stub file again on the next migration job.)
 
Regarding independent claim 12, Bender teaches a method, comprising: determining, by a system comprising a processor, first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.)
determining, by the system, second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.) and
in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining, by the system, that the content has been changed between the first instance in time and the second instance in time. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, backup-archive client performs a full scan of the client file system and queries server so that it knows what files are currently stored in storage repository so that all files and other information necessary to ensure that the inventory of the server matches the current state of the storage of client system and uses this information to back up new files, back up files whose contents have changed, and expire backup versions on server for files that were deleted from file system. Changes to the content of a file since the last backup can include, for example, changes in file size, data and time of last modification, and file security descriptors.)
 
Regarding claim 16, Bender teaches the method of claim 12, further comprising: receiving, by the system, query data indicative of a query for determining a difference in the first snapshot and the second snapshot. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, backup-archive client performs a full scan of the client file system and queries server so that it knows what files are currently stored in storage repository so that all files and other information necessary to ensure that the inventory of the server matches the current state of the storage of client system and uses this information to back up new files, back up files whose contents have changed, and expire backup versions on server for files that were deleted from file system. Changes to the content of a file since the last backup can include, for example, changes in file size, data and time of last modification, and file security descriptors.)
 
Regarding independent claim 18, Bender teaches a non-transitory computer-readable storage medium comprising instructions that, in response to execution, cause a device comprising a processor to perform operations, (Bender, Fig. 5 and [0061] and [0065]-[0066], discloses a computer system that includes processors and computer readable medium with instructions and other computer readable information stored in main memory and/or secondary memory) comprising:
determining first snapshot data comprising a first snapshot of a stub file at a first instance in time, wherein the first snapshot data comprises first metadata associated with the stub file that indicates that a first portion of a content stored in a network storage device has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.)
determining second snapshot data indicative of a second snapshot of the stub file at a second instance in time, wherein the second snapshot data comprises second metadata associated with the stub file that indicates that a second portion of the content has been read or modified; (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed. Bender, [0024], discloses the storage repositories are accessible through a storage area network (SAN) using a storage agent configured to read and write client data directly to and from server-provided storage devices. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.) and
in response to determining that the first metadata and the second metadata satisfies a defined criterion, determining that the content has been changed between the first instance in time and the second instance in time. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, backup-archive client performs a full scan of the client file system and queries server so that it knows what files are currently stored in storage repository so that all files and other information necessary to ensure that the inventory of the server matches the current state of the storage of client system and uses this information to back up new files, back up files whose contents have changed, and expire backup versions on server for files that were deleted from file system. Changes to the content of a file since the last backup can include, for example, changes in file size, data and time of last modification, and file security descriptors.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender, in view Prahlad et al. (U.S. Pub. No. 2010/0332454, cited in IDS), hereinafter Prahlad.
 
Regarding claim 2, Bender teaches all the limitations as set forth in the rejection of claim 1 above. However, Bender does not explicitly teach the system of claim 1, wherein the first metadata comprises a first mapping data structure that references the content and comprises a first cache data structure associated with a first portion of the content that has been cached within the stub, and wherein the second metadata comprises a second mapping data structure that references the content and comprises a second cache data structure associated with a second portion of the content that has been cached within the stub file.
On the other hand, Prahlad teaches wherein the first metadata comprises a first mapping data structure that references the content and comprises a first cache data structure associated with a first portion of the content that has been cached within the stub, and wherein the second metadata comprises a second mapping data structure that references the content and comprises a second cache data structure associated with a second portion of the content that has been cached within the stub file. (Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
Both Bender and Prahlad teaches (Prahlad, [0065]) a hierarchical storage management (HSM) based system. Bender [0027]-[0028] also disclosed the stub files contain metadata information. The data structure may include information of Prahlad may be the metadata information in the stub files of Bender. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the versioned backup and archival system of Bender to incorporate the teachings of cached data structures of Prahlad because both address the same field of version control systems and by incorporating Prahlad into Bender provides the system the use of cache data structures associated with portions of the content that has been cached within stub files. 
One of ordinary skill in the art would be motivated to do so as to facilitate later searching, including collaborative searching and to reduce the strain on a system namespace, effectuate cost savings, etc., as taught by Prahlad Abstract.
 
Regarding claim 3, Bender, in view of Prahlad, teaches the system of claim 2, wherein the determining the first snapshot data is performed in response to receiving a first request for the first portion of the content, and wherein the determining the second snapshot data is performed in response to receiving a second request for the second portion of the content. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.)
 
Regarding claim 4, Bender, in view of Prahlad, teaches the system of claim 2, wherein the first cache data structure indicates that the first portion of the content has been read or modified, and wherein the second cache data structure indicates that the first portion of the content has been read or modified. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors. In combination, Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.)
 
Regarding claim 5, Bender, in view of Prahlad, teaches the system of claim 2, wherein the operations further comprise: in response to determining that the second cache data structure indicates that the second portion of the content has been read and that the first mapping data structure matches the second mapping data structure, determining that the content has not been changed between the first instance and the second instance in time. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors. In combination, Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
 
Regarding claim 6, Bender, in view of Prahlad, teaches the system of claim 2, wherein the determining that the first metadata and the second metadata satisfies the defined criterion comprises determining that the second cache data structure indicates that the second portion of the content has been written to and that the first mapping data structure matches the second mapping data structure. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors. In combination, Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
 
Regarding claim 7, Bender, in view of Prahlad, teaches the system of claim 2, wherein the operations further comprise: in response to determining that the second cache data structure indicates that the second portion of the content has been written to and that the first mapping data structure does not match the second mapping data structure, determining that the content has not been changed between the first instance and the second instance in time. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors. In combination, Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
 
Regarding claim 8, Bender, in view of Prahlad, teaches the system of claim 2, wherein the determining that the first metadata and the second metadata satisfies the defined criterion comprises determining that the second cache data structure indicates that the second portion of the content has been read and that the first mapping data structure does not match the second mapping data structure. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors. In combination, Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.)
 
Regarding claim 13, Bender teaches all the limitations as set forth in the rejection of claim 12 above. Bender further teaches the method of claim 12, further comprising: in response to determining that the second metadata indicates that the content has been modified and that the first metadata and the second metadata do not match, determining, by the system, that the content has not been altered between the first instance in time and the second instance in time. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.) 
However, Bender does not explicitly teach a first mapping data structure of the first metadata or a second cache data structure/second mapping data structure of the second metadata 
On the other hand, Prahlad teaches a first mapping data structure of the first metadata or a second cache data structure/second mapping data structure of the second metadata (Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
Both Bender and Prahlad teaches (Prahlad, [0065]) a hierarchical storage management (HSM) based system. Bender [0027]-[0028] also disclosed the stub files contain metadata information. The data structure may include information of Prahlad may be the metadata information in the stub files of Bender. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the versioned backup and archival system of Bender to incorporate the teachings of cached data structures of Prahlad because both address the same field of version control systems and by incorporating Prahlad into Bender provides the system the use of cache data structures associated with portions of the content that has been cached within stub files. 
One of ordinary skill in the art would be motivated to do so as to facilitate later searching, including collaborative searching and to reduce the strain on a system namespace, effectuate cost savings, etc., as taught by Prahlad Abstract.
Claim 19 recites substantially the same limitations as claim 13, and is rejected for substantially the same reasons.
 
Regarding claim 14, Bender teaches all the limitations as set forth in the rejection of claim 12 above. Bender further teaches the method of claim 12, further comprising: in response to determining that the first metadata indicates that the content has been modified and that the first metadata and the second metadata match, determining, by the system, that the content has been altered between the first instance in time and the second instance in time. (Bender, [0030], discloses a backup-archive client, in performing a backup of a data object, sends a copy of the data object to the server, where it is stored as a separate backup data object in a backup storage pool in storage repository. Several backup versions of the data can be made, each version at a different point-in-time. Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. If the file exists but has not been changed, it is replaced (again) by a stub file pointing to the original entry in the storage repository. Bender, [0034], discloses during an incremental backup operation, the backup-archive client will back up new files, back up files whose contents have changed, and expire backup versions on the backup storage server for files that were deleted from the client file system. Changes to the content of a file since the last backup can include, changes in file size, data and time of last modification, and file security descriptors.) 
However, Bender does not explicitly teach a first cache data structure/first mapping data structure of the first metadata or a second mapping data structure of the second metadata 
On the other hand, Prahlad teaches a first cache data structure/first mapping data structure of the first metadata or a second mapping data structure of the second metadata  (Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
Both Bender and Prahlad teaches (Prahlad, [0065]) a hierarchical storage management (HSM) based system. Bender [0027]-[0028] also disclosed the stub files contain metadata information. The data structure may include information of Prahlad may be the metadata information in the stub files of Bender. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the versioned backup and archival system of Bender to incorporate the teachings of cached data structures of Prahlad because both address the same field of version control systems and by incorporating Prahlad into Bender provides the system the use of cache data structures associated with portions of the content that has been cached within stub files. 
One of ordinary skill in the art would be motivated to do so as to facilitate later searching, including collaborative searching and to reduce the strain on a system namespace, effectuate cost savings, etc., as taught by Prahlad Abstract.
Claim 20 recites substantially the same limitations as claim 14, and is rejected for substantially the same reasons.
 
Regarding claim 15, Bender teaches all the limitations as set forth in the rejection of claim 12 above. Bender further teaches the method of claim 12, wherein the determining that the first metadata and the second metadata satisfies a defined criterion comprises: in response to determining that the portion of the content has been read and that respective snapshots match, determining, by the system, that the content has not been altered between the different instances in time. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. Bender, [0034], discloses during an incremental backup operation, backup-archive client performs a full scan of the client file system and queries server so that it knows what files are currently stored in storage repository so that all files and other information necessary to ensure that the inventory of the server matches the current state of the storage of client system and uses this information to back up new files, back up files whose contents have changed, and expire backup versions on server for files that were deleted from file system. Changes to the content of a file since the last backup can include, for example, changes in file size, data and time of last modification, and file security descriptors.)
However, Bender does not explicitly teach the cache data structure indicates that the portion of the content has been read or mapping data structures 
On the other hand, Prahlad teaches the cache data structure indicates that the portion of the content has been read or mapping data structures (Prahlad, [0290], discloses that to determine which blocks have changed, and when, the cloud gateway can monitor the activity of the file system via a callback layer. The cloud gateway may store a data structure, within the cache or other memory, and update the data structure whenever the file system calls the cache to access, update, or change the data blocks within the cache to identify certain blocks on a disk for access or modifications, and writes to the data structure the changed blocks and the time of the change. The data structure may include information such as the identification of the changed blocks and the date and time that the blocks were changed and may also include other information, such as information that maps file names to blocks, information that maps sub-objects to blocks and/or file names, and so on, and identify when accesses/changes were made.) 
Both Bender and Prahlad teaches (Prahlad, [0065]) a hierarchical storage management (HSM) based system. Bender [0027]-[0028] also disclosed the stub files contain metadata information. The data structure may include information of Prahlad may be the metadata information in the stub files of Bender. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the versioned backup and archival system of Bender to incorporate the teachings of cached data structures of Prahlad because both address the same field of version control systems and by incorporating Prahlad into Bender provides the system the use of cache data structures associated with portions of the content that has been cached within stub files. 
One of ordinary skill in the art would be motivated to do so as to facilitate later searching, including collaborative searching and to reduce the strain on a system namespace, effectuate cost savings, etc., as taught by Prahlad Abstract.
 
Regarding claim 17, Bender, in view of Prahlad, teaches the method of claim 15, wherein the stub file is retained within a source cluster device and the method further comprises: in response to determining a difference between the first snapshot and the second snapshot, synchronizing, by the system, the stub file with a replica of the stub file that is retained within a target cluster device. (Bender, [0027]-[0028], discloses the stub file contains metadata information. When a file is migrated to storage repository, the HSM client checks the file to determine if a version of the file already exists in the migration storage pool. If it does and the content of the two versions is different, the new version is migrated to the storage repository. In combination, Bender, [0040]-[0041], discloses when original data objects are migrated to a server by a HSM client and replaced by stub files in the file system. The stub file will be backed up again if the backup storage server determines that the stub file has changed.)
 
 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bender, in view Nallathambi et al. (U.S. Pub. No. 2016/0139836, cited in IDS), hereinafter Nallathambi.
 
Regarding claim 9, Bender teaches all the limitations as set forth in the rejection of claim 1 above. However, Bender does not explicitly teach the system of claim 1, wherein the first metadata further comprises sparseness information describing a sparse region of the network storage device, and wherein the sparse region is a portion of the network storage device that does not store the content.
On the other hand, Nallathambi teaches wherein the first metadata further comprises sparseness information describing a sparse region of the network storage device, and wherein the sparse region is a portion of the network storage device that does not store the content. (Nallathambi, [0078]-[0079], discloses secondary copies are indexed so users can browse and restore at another point in time representative of certain primary data, a pointer or other location indicia (e.g., a stub) may be placed in primary data, or be otherwise associated with primary data to indicate the current location on the secondary storage device(s) of secondary copy. Since an instance of a data object or metadata in primary data may change over time as it is modified by an application, the information management system may create and manage multiple secondary copies of a particular data object or metadata, each representing the state of the data object in primary data at a particular point in time. Nallathambi, [0267]-[0269], discloses data structures that may be used to store blocks of SI data and non-SI data on the secondary storage device may have been created as a result of two storage operations involving two client computing devices. If the operating system of the secondary storage computing device on which the media agent operates supports sparse files, then the media agent may create container files as sparse files. A sparse file is type of file that may include empty space (e.g., a sparse file may have real data within it, such as at the beginning of the file and/or at the end of the file, but may also have empty space in it that is not storing actual data, such as a contiguous range of bytes all having a value of zero) allowing the media agent to free up space in the container files when blocks of data in the container files no longer need to be stored on the storage devices.)
Both Bender and Nallathambi teaches (Nallathambi, [0179]) a hierarchical storage management (HSM) based system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the versioned backup and archival system of Bender to incorporate the teachings of sparse files of Nallathambi because both address the same field of version control systems and by incorporating Nallathambi into Bender provides the system the use of sparse files in version storage. 
One of ordinary skill in the art would be motivated to do so as to provide a technique for reducing the complexity of a storage management system and the expenses of maintaining it, as taught by Nallathambi [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165